Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2021 has been entered. 
In the Instant Amendment, Claims 1, 16, 17 and 18 has/have been amended; Claims 1, 16, 17 and 18 are independent claims. Claims 1-9 and 11-33 have been examined and are pending in this application.

Response to Arguments
Applicant's arguments filed 6/29/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1 and 16-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-33 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18 recites the limitation "the second effective region".  There is insufficient antecedent basis for this limitation in the claim.
Claims 19-33 are also rejected for being dependent of the base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-7, 9, 11-19, 22-24 and 26-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al (US 20160239195).

    PNG
    media_image1.png
    1032
    1080
    media_image1.png
    Greyscale

Regarding claim 1, Takahashi teaches An operation device for performing control of a movable optical element (aperture) to change an optical characteristic of an optical apparatus (Figs. 1-7; para. 0087), the operation device comprising:
an operation member (Fig. 7; 350);
a detector (107/16) configured to detect an operation amount of the operation member (Fig. 7; paras. 0130-0133; detect Tv amount); and

wherein the controller is configured to cause a display to display a first region (vertical region 320), a first mark (a current bold Av mark on axis 320 on axis 320 indicated by point P1), a second region (horizontal region 310), and a second mark (a current bold Tv mark on axis 310 indicated by point P1), the first region (320) corresponding to a first range (r1 & r2) as a range of one of the command and a controlled value for the control, the first mark indicating one of the command and the controlled value associated with the first region, the second region (310) corresponding to a second range (r3) as a range of the operation amount, the second mark indicating the operation amount associated with the second region (310) (Fig. 7),
wherein a part (r1) of the first range is able to be set as an effective range (r1) of the first range, the effective range (r1) of the first range corresponding to whole (r3) of the second range (r3) such that the controller is configured to generate the command within the effective range of the first range for the operation amount within whole of the second range (Fig. 7; paras. 0130-0133), and
wherein the controller is configured to cause the display to display an effective region within the first region corresponding to the effective range of the first range (Fig. 7).

Regarding claim 2, Takahashi teaches the operation device according to Claim 1, wherein the controller is configured to obtain the controlled value from the optical apparatus (Fig. 7; paras. 0130-0133).

Regarding claim 5, Takahashi teaches the operation device according to Claim 1, wherein the controller is configured to cause the display to display the first region and the second region such that 

Regarding claim 6, Takahashi teaches the operation device according to Claim 5, wherein the controller is configured to cause the display to display the first region and the second region such that the first region and the second region respectively constitute coordinate axes of an orthogonal coordinate system (Fig. 7).

Regarding claim 7, Takahashi teaches the operation device according to Claim 6,
wherein the controller is configured to cause the display to display the first region and the second region such that the first region and the second region have an equal length in longitudinal directions thereof (Fig. 7).

Regarding claim 9, Takahashi teaches the operation device according to Claim 1, wherein the controller is configured to set the effective range within the first range (Figs. 7, 5; paras. 0106, 0111; the reference line 330 can be moved to change the effective range r1).

Regarding claim 11, Takahashi teaches the operation device according to Claim 1, wherein the controller is configured to change a relationship between the operation amount and the command (Figs. 7, 5; paras. 0106, 0111; the reference line 330 can be moved to change the relationship).

Regarding claim 12, Takahashi teaches the operation device according to Claim 1, wherein the operation device is configured to operate the optical element with the optical characteristic being one of an object distance, a focal length, and an effective aperture (Fig. 7).

Regarding claim 13, Takahashi teaches the operation device according to Claim 1, wherein the first mark indicates a position in the first region, the position corresponding to one of the command and the controlled value (Fig. 7).

Regarding claim 14, Takahashi teaches the operation device according to Claim 1, wherein the second mark indicates a position in the second region, the position corresponding to the operation amount (Fig. 7).

Regarding claim 15, Takahashi teaches the operation device according to Claim 1, wherein the operation device comprises the display (Figs. 1-7).

Regarding claim 16, Takahashi teaches An optical apparatus (Figs. 1-7) comprising:
an operation device (14, 15) for performing control of a movable optical element (aperture) to change an optical characteristic of the optical apparatus (paras. 0087-0093), the operation device including:
an operation member (Fig. 7; 350), 
a detector (107/16) configured to detect an operation amount of the operation member (Fig. 7; paras. 0130-0133; detect Tv amount), and 
a controller (107/16) configured to generate a command for the control based on the operation amount (Fig. 7; paras. 0130-0133; generating a command Av based on the amount Tv),
wherein the controller is configured to cause a display to display a first region (vertical region 320), a first mark (a current bold Av mark on axis 320 on axis 320 indicated by point P1), a second region (horizontal region 310), and a second mark (a current bold Tv mark on axis 310 indicated by point P1), 
wherein a part (r1) of the first range (r1 & r2) is able to be set as an effective range (r1) of the first range, the effective range (r1) and the first range (r1+r2) being different from each other, the effective range (r1) of the first range corresponding to whole (r3) of the second range (r3) such that the controller is configured to generate the command within the effective range of the first range for the operation amount within whole of the second range (Fig. 7; paras. 0130-0133), and
wherein the controller is configured to cause the display to display an effective region (r1 indicated by reference line 330) within the first region (320) corresponding to the effective range of the first range (Fig. 7); and
the movable optical element (aperture) configured to be operated by the operation device (14, 15) (Fig. 7; paras. 0130-0133).

Regarding claim 17, Takahashi teaches An imaging apparatus (Figs. 1-7) comprising:
an optical apparatus (Figs. 1-7) including an operation device (14, 15) for performing control of a movable optical element (aperture) to change an optical characteristic of the optical apparatus (paras. 0087-0093), the operation device including:
an operation member (Fig. 7; 350), 
a detector (107/16) configured to detect an operation amount of the operation member (Fig. 7; paras. 0130-0133; detect Tv amount), and 

wherein the controller is configured to cause a display to display a first region (vertical region 320), a first mark (a current bold Av mark on axis 320 on axis 320 indicated by point P1), a second region (horizontal region 310), and a second mark (a current bold Tv mark on axis 310 indicated by point P1), the first region (320) corresponding to a first range (r1 & r2) as a range of one of the command and a controlled value for the control, the first mark indicating one of the command and the controlled value associated with the first region, the second region (310) corresponding to a second range (r3) as a range of the operation amount, the second mark indicating the operation amount associated with the second region (310) (Fig. 7),
wherein a part (r1) of the first range (r1 & r2) is able to be set as an effective range (r1) of the first range, the effective range (r1) and the first range (r1+r2) being different from each other, the effective range (r1) of the first range corresponding to whole (r3) of the second range (r3) such that the controller is configured to generate the command within the effective range of the first range for the operation amount within whole of the second range (Fig. 7; paras. 0130-0133), and
wherein the controller is configured to cause the display to display an effective region (r1 indicated by reference line 330) within the first region (320) corresponding to the effective range of the first range (Fig. 7); and
the movable optical element (aperture) configured to be operated by the operation device (14, 15) (Fig. 7; paras. 0130-0133); and
an imaging element (13/104) configured to receive light from the optical apparatus (Figs. 1-7).


    PNG
    media_image2.png
    1049
    1056
    media_image2.png
    Greyscale

Regarding claim 18, Takahashi teaches An operation device for performing control of a movable optical element (aperture) to change an optical characteristic of an optical apparatus (Figs. 1-7; para. 0087), the operation device comprising:
an operation member (Fig. 7; 350);
a detector (107/16) configured to detect an operation amount of the operation member (Fig. 7; paras. 0130-0133; detect Tv amount); and

wherein the controller is configured to cause a display to display a first region (vertical region 320), a first mark (a current bold Av mark on axis 320 on axis 320 indicated by point P1x), a second region (horizontal region 310), and a second mark (a current bold Tv mark on axis 310 indicated by point P1x), the first region (320) corresponding to a first range (r1) as a range of one of the command and a controlled value for the control, the first mark indicating one of the command and the controlled value associated with the first region, the second region (310) corresponding to a second range (r3 & r4) as a range of the operation amount, the second mark indicating the operation amount associated with the second region (310) (Figs. 7, 5; paras. 0106, 0111; the reference line 330 can be moved to a different location as the reference line 330x),
wherein a part (r4) of the second range (r3 & r4) is able to be set as an ineffective range (r4) of the second range such that the controller is configured to cause the movable optical element (aperture) not to move for the operation amount within whole of the ineffective range (r4) of the second range, the ineffective range of the second range including an end (left end of r4) of the second range (r4 & r3) (Fig. 7), and
wherein the controller is configured to cause the display to display an ineffective region (r4) within the second region (r4 & r3) corresponding to the ineffective range of the second range (Fig. 7).

Regarding claims 19 and 22-24, claims 19 and 22-24 reciting features corresponding to claims 2 and 5-7 are also rejected for the same reasons as presented above.

Regarding claim 26, Takahashi teaches the operation device according to Claim 18, wherein the controller is configured to set the ineffective range within the second range (Figs. 7, 5; paras. 0106, 0111; the reference line 330/330x can be moved to a different location).

Regarding claims 27-31, claims 27-31 reciting features corresponding to claims 11-15 are also rejected for the same reasons as presented above.

Regarding claim 32, Takahashi teaches An optical apparatus (Figs. 1-7) comprising:
an operation device of claim 18; and
the movable optical element configured to be operated by the operation device (14, 15) (Fig. 7; paras. 0130-0133).

Regarding claim 33, Takahashi teaches An imaging apparatus comprising:
an optical apparatus (Figs. 1-7) of claim 32; and
an imaging element (13/104) configured to receive light from the optical apparatus (Figs. 1-7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 3, 4, 20 and 21 s/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (US 20160239195) in view of Corcoran (US 20160353000).
Regarding claim 3, Takahashi teaches everything as claimed in claim 1, but fails to teach
wherein the controller is configured to cause the display to display the first region and the second region such that a longitudinal direction of the first region and a longitudinal direction of the second region are parallel to each other.
However, in the same field of endeavor Corcoran teaches
wherein the controller is configured to cause the display to display the first region and the second region (607, 614) such that a longitudinal direction of the first region and a longitudinal direction of the second region are parallel to each other (Figs. 6, 8; para. 0132).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Corcoran in Takahashi to have wherein the controller is configured to cause the display to display the first region and the second region such that a longitudinal direction of the first region and a longitudinal direction of the second region are parallel to each other for providing an alternative easy user interface allowing the user to easily configure imaging parameters yielding a predicted result.

Regarding claim 4, the combination of Takahashi and Corcoran teaches everything as claimed in claim 3. In addition, Corcoran teaches wherein the controller is configured to cause the display to display the first region and the second region such that the first region and the second region are aligned with each other in the longitudinal directions thereof (Figs. 6, 8; para. 0132).


Regarding claims 20 and 21, claims 20 and 21 reciting features corresponding to claims 3 and 4 are also rejected for the same reasons as presented above.

Claims 8 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (US 20160239195) in view of Seo et al (US 2010/0296806).
Regarding claim 8, Takahashi teaches everything as claimed in claim 5, but fails to teach
wherein the controller is configured to cause the display to display a curve representing a relationship between one of the command and the controlled value and the operation amount, and to display, on the curve, a third mark indicating the first mark and the second mark.
However, in the same field of endeavor Seo teaches
wherein the controller is configured to cause the display to display a curve (200) representing a relationship between one of the command and the controlled value (b’) and the operation amount (a’), and to display, on the curve, a third mark (the a’ & b’ lines) indicating the first mark and the second mark (Fig. 2C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Seo in Takahashi to have wherein the controller is configured to cause the display to display a curve representing a relationship 

Regarding claim 25, claim 25 reciting features corresponding to claim 22 is also rejected for the same reason as presented above.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Miyata (US 20060133791) teaches effective and ineffective AF ranges.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438.  The examiner can normally be reached on Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/Quan Pham/Primary Examiner, Art Unit 2696